                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIGNITY HEALTH,                                     Case No. 18-cv-07433-JD
                                                         Plaintiff,
                                   8
                                                                                             ORDER RE MOTION TO SEAL
                                                  v.
                                   9
                                                                                             Re: Dkt. No. 28
                                  10     ARAMARK HEALTHCARE SUPPORT
                                         SERVICES, LLC,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This order resolves plaintiff Dignity Health’s unopposed request to file a “Master Service

                                  14   Agreement” (“MSA”) under seal. Dkt. Nos. 28, 31. The request is denied.

                                  15          The Court evaluates a sealing request in light of whether it was made in connection with a

                                  16   dispositive or non-dispositive motion. For dispositive motions, the historic “strong presumption

                                  17   of access to judicial records” fully applies, and a party seeking sealing must establish “compelling

                                  18   reasons” to overcome that presumption. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172,

                                  19   1178-79 (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136

                                  20   (9th Cir. 2003)). This standard presents a “high threshold,” and “a ‘good cause’ showing will not,

                                  21   without more, satisfy” it. Id. at 1180 (citations omitted). When ordering sealing in this context,

                                  22   the district court must also “articulate the rationale underlying its decision to seal.” Apple Inc. v.

                                  23   Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011).

                                  24          The non-dispositive motion context is different. In that context, “the usual presumption of

                                  25   the public’s right of access is rebutted,” “the public has less of a need for access to court records,”

                                  26   and “the public policies that support the right of access to dispositive motions, and related

                                  27   materials, do not apply with equal force.” Kamakana, 447 F.3d at 1179 (citations omitted). Such

                                  28   materials may be sealed where the party seeking sealing makes a “particularized showing” under
                                   1   the “good cause” standard of Federal Rule of Civil Procedure 26(c). Id. at 1180 (quoting Foltz,

                                   2   331 F.3d at 1135, 1138).

                                   3          Under either standard, generic references to a “general category of privilege, without any

                                   4   further elaboration or any specific linkage with the documents, do[] not satisfy the burden.”

                                   5   Kamakana, 447 F.3d at 1184. Similarly, “an unsupported assertion of unfair advantage to

                                   6   competitors without explaining how a competitor would use the information to obtain an unfair

                                   7   advantage is insufficient.” Ochoa v. McDonald’s Corp., No. 14-CV-02098-JD, 2015 WL

                                   8   13063803, at *1 (N.D. Cal. Aug. 11, 2015) (internal quotation omitted).

                                   9          In addition, all parties requesting sealing in this district must comply with Civil Local Rule

                                  10   79-5, including that rule’s requirement that the sealing request must “establish[] that the

                                  11   document, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to

                                  12   protection under the law” (i.e., is “sealable”). Civil L.R. 79-5(b). The request must also “be
Northern District of California
 United States District Court




                                  13   narrowly tailored to seek sealing only of sealable material.” Id.

                                  14          Whether the dispositive or non-dispositive motion standard is applied, sealing is not

                                  15   appropriate. That is because Dignity Health offers only a generic reason for sealing, and makes no

                                  16   effort to narrowly tailor the request to truly sensitive information.

                                  17          Consequently, sealing of the MSA is denied. Dignity Health is directed to file an

                                  18   unredacted copy of the MSA in the public docket by January 2, 2020.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 23, 2019

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
